Citation Nr: 1544010	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for discoloration of the glans penis. 

2.  Entitlement to a compensable rating for erectile dysfunction.


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971 and from October 1974 to October 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for discoloration of the glans penis and assigned a 0 percent rating, effective February 1, 2010, and continued a 0 percent rating for erectile dysfunction.  

The Board notes that the Veteran was previously represented by an attorney.  In April 2015, the attorney filed a motion to withdraw from representation.  In July 2015, this motion was granted and the Vetearn was subsequently advised by letter of his representation options.  He was advised that he had 30 days to select a new representative or elect to move forward with his appeal representing himself.  He did not respond.  Thus, the Board will assume he wishes to represent himself and will proceed to consider his appeal.  

In June 2015, the Veteran was scheduled for a Travel Board hearing; however, he failed to report.  His hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702(d).  

The issue of an increased rating for erectile dysfunction is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran's discoloration of the glans penis, diagnosed as vitiligo, is not shown to affect any exposed areas.


CONCLUSION OF LAW

A compensable rating for discoloration of the glans penis is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.118, Diagnostic Code 7823 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2010, VA notified the Veteran of the information needed to substantiate and complete a claim for an increased rating (and although the matter of an increased rating for discoloration of the glans penis was only later raised due to findings on VA examination to assess erectile dysfunction, the Board finds that the Veteran has been provided all notice required to fulfill VA's duty to notify), to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice medical records are associated with the record.  The Veteran was afforded a VA examination in March 2010.  The Board finds that the report of this examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination was thorough and contained the findings needed to address the issue on appeal.  Accordingly, the Board finds that the record is adequate to decide this matter, and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Increased Rating - Discoloration of the Glans Penis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.         38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that a compensable rating is warranted for his service-connected discoloration of the glans penis, which has been diagnosed as vitiligo.  He is currently rated 0 percent under Code 7823, which provides that vitiligo is rated 0 percent with no exposed areas affected and 10 percent with exposed areas affected.

A February 2010 treatment record notes that the Veteran complained that the skin of his penis had been turning white over the prior 2 months and was accompanied by soreness.  It was noted that an examination showed change of vitiligo and no ulcerations.  Another February 2010 treatment record notes an impression of vitiligo of the penile glans.  On March 2010 VA examination, the examiner noted that the Veteran has discoloration of the glans penis.

A review of the record reflects that the Veteran is currently receiving the maximum allowable rating under Code 7823 for his disability picture.  In this regard, the Veteran is shown to have vitiligo of the penis glans, which is not an exposed area affected.  In order to receive a higher 10 percent rating, the Veteran must show that his vitiligo affects an exposed area.  The medical evidence does not show nor does the Veteran contend that his vitiligo affects an exposed area.  Accordingly, a compensable rating under Code 7823 is not warranted.

The Board will also consider whether a higher rating is warranted under any other applicable code; however, in this case, Code 7823 pertains specifically to the disability at issue, vitiligo.  Moreover, the Board cannot identify any evidence to suggest that another diagnostic code would be more appropriate and the Veteran has not suggested that an alternative diagnostic code be employed.  Accordingly, the Board concludes that the Veteran is appropriately rated under Code 7823 and a discussion of other rating criteria is not warranted.

The Board has considered whether this matter requires referral for consideration of an extraschedular rating.  The record does not show any symptoms and impairment associated with discoloration of the glans penis not encompassed by the schedular criteria.  The Veteran has reported that the skin of his penis turns white, which is contemplated by the criteria under Code 7823.  And although he has reported some associated pain, an examination found no ulcerations or other evidence to substantiate such reports.  Consequently, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Veteran has not suggested nor does the evidence show that he is unable to work due to his discoloration of the glans penis disability.  Moreover, the Board notes that he has been in receipt of the maximum (100 percent) schedular rating since May 11, 2007.  Accordingly, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).


ORDER

The appeal seeking a compensable rating for discoloration of the glans penis is denied.


REMAND

The Veteran alleges that a compensable rating is warranted for his service-connected erectile dysfunction.  The Board notes that there is no specific diagnostic code for erectile dysfunction (of itself).  Instead, it is compensated by special monthly compensation (SMC) (which the Veteran receives).  When there is associated deformity of the penis, such disability is rated under Code 7522.  Where there is complete atrophy of the testis, such disability is rated under Code 7523.  38 C.F.R. § 4.115(b).  

Here, the Veteran was last examined by VA to assess the severity of his erectile dysfunction in March 2010.  On such examination, the examiner noted that the Veteran's testicles were half the normal size and were of a soft consistency.  In order to warrant a compensable rating under Code 7523, the Veteran's disability must be manifested by complete atrophy of the testis.  Considering the length of time since the Veteran was last examined and his allegations in the interim that his erectile dysfunction is more severe than is presently rated, the Board finds that a current examination is warranted to determine if the Veteran's testicles are now manifested by complete atrophy, and/or whether his disability is manifested by deformity of the penis.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all updated or outstanding VA and/or private treatment records relevant to the Veteran's erectile dysfunction.

2.  Then schedule the Veteran for an examination to determine the current severity of his erectile dysfunction.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  The examiner should specifically discuss whether the Veteran has complete atrophy of the testis, and/or whether he has any deformity of the penis.  The examiner should also address whether any such finding would be considered to be part of his service-connected disabilities, to include his status post prostatectomy for prostate cancer and erectile dysfunction.  It is imperative that the record be made available to the examiner for review in connection with the examination.

3.  Then review the record and readjudicate the claim for an increased rating for erectile dysfunction remaining on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and allow the Veteran opportunity to respond before returning the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


